DETAILED ACTION
Allowable Subject Matter
Claims 1-15 are allowed in view of the Information Disclosure Statement, filed 6/09/2021, and the cited prior art of record. 
Park et al. (US 20160094465) disclosed an apparatus for controlling data flow in a communication system in which "the transmitting node 110 may set a window size for each sub-flow, and transmit data to the receiving node 130 in the set window size, thereby controlling congestion for each sub-flow".  
While Park disclosed the transmitting node setting the window size for controlling congestion, Park did not explicitly disclose how this initial size of the first congestion window is selected, let alone selecting the initial size "based on a size of a first temporal segment and a specified tie interval for delivering the first temporal segment", as claimed.
Park also disclosed a "sub-flow parameter estimator 233" (Fig. 2) that may estimate the window size for a sub-flow #r for the transmitting node ([0046]-[0047]).  However, as noted in paragraphs [0046]-[0047], this estimation is based on a measured round trip time rtt.sub.r, and packet loss rate q.sub.r, and therefore not "based on a size of a first temporal segment and a specified tie interval for delivering the first temporal segment", as claimed.
Liao et al. (US 20020097722) disclosed a technique for "TCP Congestion Window Estimation" ([0134]), in which the approach includes estimating "the maximum TCP congestion window" ([0137]), which is calculated as the square root of (8/(3*L)) in which L is the packet loss rate between TCP peers ([0139]).

With Approach A: Tracking Based on Sequence Number, shown in Figure 3, by use of Slow Start, in which, upon receiving a segment, the approach tries to deduce the behaviors taken at the TCP sender from the sequence number, and then adjusts cwnd and ssthresh accordingly ([0155]).  Liao disclosed, if there is a new segment, cwnd is grown by D at 414, where D refers to the distance between the new segment and the latest received segment ([0158]-[0161]).
Liao further disclosed performing the nearly unmodified TCP congestion control algorithms for each acknowledgment number ([0167]).
However these techniques do not disclose selecting the initial size of the first congestion window "based on a size of a first temporal segment and a specified tie interval for delivering the first temporal segment", as claimed.
Claims 1-15 are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY B DENNISON/           Primary Examiner, Art Unit 2443